In his motion for rehearing appellant questions the correctness of our original opinion in so far as it is intimated therein that his right to have the testimony of his codefendant Rogers depended upon whether he had filed a motion for severance requesting that Rogers be first place upon trial. Upon reconsideration we are inclined to agree with appellant's contention that it comes within the rule in Huebner v. State, 3 Texas Crim. App., 458, and which is stated by Mr. Branch in his Ann. P.C., page 375. Section 733, as follows: "Where two defendants are jointly indicted and one is tried and convicted, and subsequently the other is tried and acquitted, or the prosecution against him is dismissed, in a proper case a new trial will be granted the former to enable him to obtain the testimony of the latter, where it appears that the new evidence which the law had formerly placed beyond his reach is legal *Page 258 
competent and material to his defense." (See cases cited under this Section).
If the agreement between counsel for the State and the attorney for Rogers contemplated the dismissal of the prosecution against Rogers before appellant's motion for new trial was acted on, and the dismissal was purposely delayed to prevent appellant from securing a new trial, we would be inclined to hold it error calling for a reversal. However, we cannot say the record shows this to be true. The agreement with reference to using Rogers as a witness and ultimately dismissing his case was wholly with reference to Pate's case. Thompson (Rogers' attorney) says the attorney for the State said he would take care of Rogers' case the next week after Pate was tried, and from this he understood it would be dismissed the next week. State's counsel says he has no recollection of promising to dismiss it at any particular time, but reserved the right to exercise his own judgment as to when the order should be made. If the Pate case was appealed we think the district attorney could properly delay final disposition of Rogers' case until the appeal in Pate's case was determined. The evidence taken on the motion for new trial at most raises an issue of fact as to when Rogers' case was to be dismissed, which we are not called upon to decide. The State may not have believed the statements of Rogers and Dollar that Pate had compelled them by duress to participate in the robbery. The parties robbed denied any such state of affairs, but they could not identify Pate, and the evidence showed that he used the pistol in the robbery. The State may have been willing to use Rogers in order to identify Pate without agreeing that Rogers' and Dollar's story about the duress was true. In the light of all the evidence we do not construe the district attorney's statement that, "I am not going to dismiss the case just to give Ira Dollar a new trial," to mean that he was withholding the dismissal to deprive him of a new trial, but rather that he did not feel called upon under the agreement to enter it then to enable him to secure one. We are of opinion the record will not justify us in holding that the prosecution against Rogers should have been dismissed before the motion for new trial in the instant case was acted upon. It therefore follows that we cannot regard him as a codefendant against whom the prosecution had been dismissed.
Believing the former affirmance was the correct disposition of the case, the motion for rehearing will be overruled.
Overruled. *Page 259